Case 7:19-cr-00128-KMK Document 35 Filed 04/17/20 Page 1 of 2
Case 7:19-cr-00128-KMK Document 34 Filed 04/17/20 Page 1 of 2

Southern District
Federal De fenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-1392

 

Seether Dien of Sete Yurk

Byevich bo Perttaut Vi FE Mi O F N DO RS E D Jemuifer L. Heown
Auomex-ent harge

Execute Director
aad Utaracy-aiet Fics

April 17, 2020
BY ECF AND EMAIL

Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Steven Jones,
19 Cr, 128 (KMK)

Dear Judge Karas:

I write to inform the Court that my client, Steven Jones, has tested positive
for COVID-19 at the Westchester County Jail and to ask this Court to order that he
be taken to the hospital.

According to medical records also in the possession of the U.S. Attorney’s
Office, Mr. Jones developed a fever and body aches on April 10. He was given
Tylenol, and nasal swabs were collected for testing. ‘The positive result came back
on April 14. Mr. Jones has been placed in isolation but has received no medical care
beyond Tylenol and daily temperature checks.

I spoke with Mr. Jones today, and I learned that his symptoms have become
worse. He still has a fever (it had gone down but is now above 101, his highest fever
yet) and body aches despite the Tylenol. He also has a dry cough, chest pain, loss of
appetite, and labored breathing. He has asked to be taken to the hospital, but he
has been told that his condition is not yet bad enough to require hospitalization.!

Your Honor is of course aware that the coronavirus is a dangerous disease
that has already killed over 31,000 Americans, including nearly 13,000 in New
York. Your Honor may not be aware, however, of Mr. J ones’ individual
vulnerability to the disease. He was born with a congenital heart valve issue and
he is obese, with a body mass index of approximately 36. Obesity is emerging as
one of the most serious risk factors for severe disease. See, e.g., Roni Caryn Rabin,

 

1 T understand from AUSA Coffman that the jail confirms Mr. Jones’ 101-degree fever but disputes
his other symptoms.

 
Case 7:19-cr-00128-KMK Document 35 Filed 04/17/20 Page 2 of 2
Case 7:19-cr-00128-KMK Document 34 Filed 04/17/20 Page 2 of 2

Honorable Kenneth M. Karas April 17, 2020
United States District Judge Page 2

Obesity Linked to Severe Coronavirus Disease, Especially for Younger Patients, The
New York Times (Apr. 16, 2020), available at https://nyti.ms/2xvhE9Q; Petrilli et
al., Factors Associated with Hospitalization and Critical Iiness Among 4,103
Patients with COVID-19 disease in New York City, at 14 (Apr. 11, 2020) (“[T]he
chronic condition with the strongest association with critical illness was obesity,
with a substantially higher odds ratio than any cardiovascular or pulmonary
disease.”), https://bit.ly/2XzRTj1; Cai et al., Obesity and COVID-—19 Severity ina
Designated Hospital in Shenzhen, China (Apr. 1, 2020) (“[O]besity, especially in
men, significantly increases the risk of developing severe pneumonia in COVID-19

Chest pain — which Mr, Jones is now experiencing — is a “emergency warning
sign|]” that requires immediate medical attention, CDC, What to Do if You Are
Sick, https://bit.ly/2XK6ics. It is also significant that Mr. Jones is in day 7 of his
‘Iness, The end of the first week is a watershed: “Day 7: It is on this day that
people who have been experiencing persistent chest pain or pressure, shortness of
breath and bluish lips or face are admitted to the hospital. People who are suffering
less severe symptoms will likely see those symptoms begin to get better.” Debbie
Lord, Coronavirus: How COVID-19 progresses; a day-by-day breakdown of
symptoms, KIRO 7 News (Apr. 8, 2020), https:/bit.ly/2wQuowg. The CDC advised
that “[c]linicians should be aware of the potential for some patients to rapidly
deteriorate one week after illness onset.” CDC, Interim Clinical Guidance for
Management of Patient with Confirmed Coronavirus Disease (COVID-19) (Apr. 3,
2020), https://bit.ly/2VFbOFJ. “Patients with risk factors for severe illness...
should be monitored closely given the possible risk of progression to severe illness in
the second week after symptom onset,” Id.

For all these reasons, I ask the Court to order that Mr. Jones be taken to the
hospital for treatment and monitoring.

There is a conference in this matter scheduled for April 21 at 11:30 a.m. I
had planned to request an adjournment (and exclusion of time) in light of the
pandemic and its disruption of my work on this case, Given these developments,
however, it may be necessary to use the conference to discuss Mr, Jones’ healthcare.

Respectfully submitted,

is/
Clay H. Kaminsky
Assistant Federal Defender

 

Cc a (212) 417-8749
ce: AUSA Jeffrey Coffman After conducting a telephone hearing within an hour of receiving
this application, and after hearing from the Government, the Court
grants the application and directs the appropriate officials to have
Mr. Jones taken to the nearest hospital for further evaluation and
treatment. The main reason for this is that Mr. Kaminsky has
heard Mr, Jones coughing and there is no dispute that he has had
4/17/20 a fever for several days.

So Ordered.

 
